After Issuance of Writ of Mandamus by Alabama Supreme Court

PER CURIAM.
In compliance with the Supreme Court’s opinion in Ex parte E.J.M., 829 So.2d 105 (Ala.2001), we vacate our denial of the petition for a writ of mandamus filed by E.J.M. and Capouano, Smith, Warren & Klinner, P.C., entered on December 3, 1999, and we now issue a writ of mandamus directing the “trial court to quash Montgomery County Grand Jury subpoena duces tecum no. 99-109.” 829 So.2d at 110.
JUDGMENT OF DECEMBER 3, 1999, VACATED; WRIT ISSUED.
McMILLAN, P.J., and COBB, BASCHAB, SHAW, and WISE, JJ., concur.